In re: Bouzon, Christopher H.; — Plaintiffs); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, *1387Fifth Circuit, Number 87-CA-0903; Parish of Jefferson 24th Judicial District Court Div. “H” Number 338-902.
Granted. Case is remanded to the court of appeal to award damages and attorney fees for a frivolous appeal. Relator filed a motion to dismiss appeal on ground that it was frivolous and requested damages and attorney fees in that motion. See Arnoult v. Arnoult, 498 So.2d 749 (La.1986).
LEMMON, J., concurs. The motion, filed within the delay for answering the appeal, should be treated as an answer. La.C.C.P. art. 2133.
CALOGERO and WATSON, JJ„ would deny the writ.